Title: From George Washington to George Clinton, 21 July 1778
From: Washington, George
To: Clinton, George


          
            Dear Sir
            Head Quarters White plains 21st July 1778
          
          I have been favd with yours of yesterday, and soon after, Genl Gates transmitted me
            letters from Colo. Ethan Allen to Genl Stark and himself upon the same subject.
          I plainly perceive, that this matter is likely to be productive of a serious dispute
            between the State of New York and the inhabitants of Vermont, and therefore, I do not
            chuse to give any determination. I shall transmit the
            whole proceedings to Congress, and desire their decision. In the mean time, I have
            ordered the prisoners to be returned to Fort Arnold, where they are to remain, in an
            easy confinement under the care of Colo. Malcom the commanding Officer. I am with great Esteem Dear Sir Your most obt Servt
          
            Go: Washington
          
        